DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 15 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation of “a sterilization zone” is indefinite.  The claim recites that the sterilization zone comprises a first accelerator and a second accelerator.  Thus, it is unclear if the sterilization zone comprises the area taken up by the accelerators or the area irradiated by the accelerators.  Further, it is unclear how the accelerators are arranged within the sterilization zone and how the produced electron beams interact with one another.
Claim 4 recites the limitation "the electron beam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation refers to the electron beam produced by the first accelerator or to the electron beam produced by the second accelerator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2005/0112248).
In regard to claims 1-3, Galloway discloses a device comprising a sterilization zone (area between the scanning devices 20’ and 20”) comprising a first accelerator (accelerator 10’) that is capable of emitting an electron beam with an energy of 500 keV and a second accelerator (accelerator 10”) that is capable of emitting an electron bean with an energy of 4 MeV.  Galloway teaches that the accelerators are capable of accelerating electrons to an energy between 500 keV and 4.0 MeV and that the system includes a computer which adjustably controls the energy of the electrons produced by the accelerators.  Thus, the device is capable of being operated in the claimed manner wherein the first and second accelerators produce the claimed energies.  See [0057] and [0080]-[0082] and Figures 8A-8C.  It is viewed that the device of Galloway is capable of sterilizing flexible bags.  The Courts have held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
In regard to claim 4, Galloway discloses wherein the accelerators (10’ and 10”) are arranged in parallel at the top of the device and in such a way that they each emit the respective electron beam downwards in a direction perpendicular to the ground to the scanning devices 20’ and 20”.  See Figures 8A and 8B and paragraph [0057].
In regard to claims 5-7, the claims regard arranging the device within a radiation-proof area.  The claims do not structurally limit the device itself and, thus, fail to further limit the patentability of the Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  It is noted that Galloway discusses that shielding, such as lead shielding, is used to contain the radiation.  See [0070].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774